                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

ESTATE OF SEAN PATRICK                           CV 18-106-BLG-SPW-TJC
O’BRIEN, ROBIN LARSON, and
K.O., a minor child, by and through
Personal Representative Robin Larson,          ORDER GRANTING
                                               UNOPPOSED MOTION TO
                    Plaintiffs,                ATTEND PRELIMINARY
                                               PRETRIAL CONFERENCE BY
vs.                                            TELEPHONE

CITY OF LIVINGSTON, a political
subdivision of the State of Montana,
KEVIN ENGLE, ANDREW
EMANUEL, DALE JOHNSON, and
JOHN DOES 1-10,

                    Defendants.

      Plaintiff has filed an unopposed motion to allow counsel to appear at the

Preliminary Pretrial Conference by telephone. (Doc. 11.) Good cause appearing,

IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED. Plaintiff’s

counsel may appear by telephone at the Preliminary Pretrial Conference. Counsel

shall use the Court’s conferencing system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

DATED this 26th day of November, 2018.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
